UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6286


VINCENT BROWN,

                 Plaintiff – Appellant,

          v.

WILLIAM KEVIN MASSENGILL, Individually and in his official
capacity; JOHN C. BLAIR, II, Individually and in his
official capacity; LISA CARUSO, Individually and in her
official capacity as Commonwealth Prosecutor; EDWARD K.
NICKEL, Individually and in his official capacity as
Assistant Prosecutor,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00385-LMB-JFA)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent       Brown    appeals     the     district   court’s        order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the    record   and    find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Massengill, No. 1:10-cv-00385-LMB-JFA (E.D. Va.

Feb. 16, 2011).           We deny Brown’s motions for appointment of

counsel,    for     a    transcript     at    Government      expense,     and    for

reconsideration of the initial deferral of those motions.                           We

dispense    with        oral   argument      because    the   facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2